DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-26-2022 has been entered.  Claim 1 was amended.  Claims 2-3, 6, 8-9, and 11-12 were previously cancelled. Claims 1, 4-5, 7 and 10 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as it depends from a canceled claim (claim 6).  The Examiner notes that this claim is the same subject matter as Claim 5, but depends from cancelled Claim 6.  As such, it is unclear what the scope of the claim is. The claims were examined as best understood.  Appropriate correction is required. 
Claim 10 is rejected as it depends from cancelled Clam 10.  It is unclear what the scope of the claim is as it is unclear what claim it depends from.  Additionally, the term “sheets” is indefinite. Should this be amended to “web sections” to be consistent with Claim 1 with the understanding that these are the same structure, or is Applicant claiming another structure/limitation or a second structure? The claims were examined as best understood.  Appropriate correction is required. 

Allowable Subject Matter
Claim 1 is allowed.
None of the cited prior art teach the method claim in Claim 1.  The closest prior art is US 2014/0102321 to Hanauer.  Hanauer teaches a cutter for cutting web material (see Figs. 1-3, #3 and Para. 0025).  However, the cutter in Hanauer is upstream of the die cutter.  Further the cutter of Hanauer cooperates with a clamping unit to clamp the web in order to cut the web.  Hanauer teaches: “the web 24 of printing material is clamped and thus held in a defined way in a clamping unit 32. Then a cutting unit 33 may carry out a cross cut through the web 24 of printing material as a severing cut. While the auxiliary wind-up device 35 may continue to wind-up the flawed end of the web 24 of printing material, the flawless web 24 of printing material coming from the web-fed printing press 8 is guided, cross cut edge first, into the flat-bed die-cutting machine 10 by using an inserting unit 34 and a gripper unit 34.1 thereof.”  As such,  in re Claim 1, “operating the die-cutting module, during or after removing the web section, in-register at a matching speed relative to the speed of a printed image of a print on the web; and starting the feeding of the web to the flat-bed die-cutter and guiding of the web through the die-cutting module at a beginning of a production run, continuing the feeding and guiding without interruption during the removal of the web section and the in-register die-cutting of the web at the matching speed, and not stopping the feeding and guiding until production ends,” does not occur.  Specifically, “the continuing the feeding and guiding without interruption during the removal of the web section and the in-register die-cutting of the web at the matching speed, and not stopping the feeding and guiding until production ends.” is not taught.  None of the other prior art, alone or in combination teach all of the limitations of Claim 1. 
Claims 4-5 are allowable by virtue of their dependence to Claim 1. 
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724